Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reilley P. Keane (76,426) on 05 February 2021 (see Interview Summary).

The following claims have been amended as:
1.	(Amended) A system comprising:
	at least one processor; and
	a memory storing computer readable instructions that, when executed by the at least one processor, cause the system to:
generate a keyboard mapping table containing a plurality of keyboard inputs;
simulate a keyboard input locally at the system and using a virtual desktop hosted by a remote desktop platform to generate keyboard simulation outputs in response to a first keyboard input, wherein:
the keyboard simulation outputs include a local output and an output at the virtual desktop, and
the generation of the keyboard simulation outputs includes use of a script to capture screenshots of the system and the virtual desktop that contain the keyboard simulation outputs;
in response to determining a discrepancy between the keyboard simulation outputs, modify a key value in the keyboard mapping table resulting in a corrected keyboard mapping table, the key value corresponding to the first keyboard input; and


6.	(Amended) The system of claim 1, wherein the script comprises a keyboard mapping test automation script


11.	(Amended) A method comprising: 
generating, by a computing device, a keyboard mapping table containing a plurality of keyboard inputs;
simulating a keyboard input locally at the computing device and using a virtual desktop hosted by a remote desktop platform, to generate keyboard simulation outputs in response to a first keyboard input, wherein:
the keyboard simulation outputs include a local output and an output at the virtual desktop, and
the generation of the keyboard simulation outputs includes use of a script to capture screenshots of the computing device and the virtual desktop that contain the keyboard simulation outputs;
in response to determining a discrepancy between the keyboard simulation outputs, modifying a key value in the keyboard mapping table resulting in a corrected keyboard mapping table, the key value corresponding to the first keyboard input; and
applying, in response to receiving a second keyboard input, the corrected keyboard mapping table to display a keyboard output at the virtual desktop hosted by the remote desktop platform, the second keyboard input having the same key value as the first keyboard input.

16.	(Currently Amended)	The method of claim 11, wherein the script comprises a keyboard mapping test automation script

generate a keyboard mapping table containing a plurality of keyboard inputs;
simulate a keyboard input locally at the system and using a virtual desktop hosted by a remote desktop platform to generate keyboard simulation outputs in response to a first keyboard input, wherein:
the keyboard simulation outputs include a local output and an output at the virtual desktop, and
the generation of the keyboard simulation outputs includes use of a script to capture screenshots of the system and the virtual desktop that contain the keyboard simulation outputs;
in response to determining a discrepancy between the keyboard simulation outputs, modify a key value in the keyboard mapping table resulting in a corrected keyboard mapping table, the key value corresponding to the first keyboard input; and
apply, in response to receiving a second keyboard input, the corrected keyboard mapping table to display a keyboard output at the virtual desktop hosted by the remote desktop platform, the second keyboard input having the same key value as the first keyboard input.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest related art is currently cited Cheng et al. (U.S. Patent Publication Number 2015/0347270 A1), He et al. (U.S. Patent Publication Number 2014/0047374 A1), and Turgeman et al. (U.S. Patent Publication Number 2017/0195356 A1). Cheng discloses simulating keyboard input in a testing environment and using a screenshot of the result to compare the result to a previously stored file (see Paragraphs 0041-0045); He teaches determining universal keyboard mapping tables that can replace local keyboard mapping tables (see Paragraphs 0106-0107); Turgeman teaches simulating keyboard outputs locally and remotely (see Paragraph 0021). The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render when taken in the context of the claims as a whole. 	
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, and 20 as a whole.
Thus, claims 1-20 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ASHLEY M. FORTINO
Examiner
Art Unit 2143



/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143